Exhibit 10.1
AMENDMENT NO. 1
TO
CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT
(as amended and restated as of August 1, 2007)
THIS AMENDMENT NO. 1 TO CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT (this
“Amendment”) dated as of September 18, 2007, is entered into among Reliant
Energy Power Supply, LLC (“REPS”), the Other Reliant Retail Obligors parties
thereto, Merrill Lynch Commodities, Inc. (“Sleeve Provider”), and Merrill Lynch
& Co., Inc. (“ML Guarantee Provider”). Terms used herein but not otherwise
defined shall have the meanings assigned to such terms in the CSRA referred to
below.
PRELIMINARY STATEMENTS
A. Reference is made to that certain Credit Sleeve and Reimbursement Agreement
dated as of September 24, 2006 (as amended and restated August 1, 2007) by and
among REPS, the Other Reliant Retail Obligors parties thereto, the Sleeve
Provider, and ML Guarantee Provider (as amended, restated, supplemented or
modified, the “CSRA”).
B. The parties have reached a commercially reasonable solution to address
certain concerns of REPS regarding the content of Annex A to Exhibit B of the
CSRA and accordingly agree to revise Annex A to Exhibit B of the CSRA as set
forth herein.
SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the parties hereto hereby agree to amend the CSRA
by deleting the existing Annex A to Exhibit B in its entirety and substituting
in its place the revised version of Annex A to Exhibit B attached hereto as
Attachment 1.
SECTION 2. Representations and Warranties. REPS and each of the Other Reliant
Retail Obligors hereby represents and warrants to each of the other parties
hereto that this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity,
whether such enforceability is considered in a proceeding at law or in equity.
SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first Business Day on which REPS has received counterpart signature pages of
this Amendment, executed by each of the parties hereto (the “Effective Date”).
SECTION 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

 



--------------------------------------------------------------------------------



 



SECTION 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
Remainder of this page intentionally left blank.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

            RELIANT ENERGY POWER SUPPLY, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington        Vice
President and Treasurer        MERRILL PARTIES

MERRILL LYNCH COMMODITIES, INC., as Sleeve Provider
      By:   /s/ Dennis Albrecht         Name:   Dennis Albrecht        Title:  
COO and Managing Director        MERRILL LYNCH & CO., INC., as ML Guarantee
Provider
      By:   /s/ Marlene Debel         Name:   Marlene Debel        Title:  
Assistant Treasurer        OTHER RELIANT RETAIL OBLIGORS

RERH HOLDINGS, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington       
Assistant Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

            RELIANT ENERGY RETAIL HOLDINGS, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington       
Assistant Treasurer        RELIANT ENERGY RETAIL SERVICES, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington        Vice
President and Treasurer        RE RETAIL RECEIVABLES, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington       
Assistant Treasurer        RELIANT ENERGY SOLUTIONS EAST, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington        Vice
President and Treasurer     

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
Annex A to Exhibit B
to CSRA
Explanatory Notes
[***]
 

      ***  
The content of this Annex A (consisting of 5 pages) has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 